Citation Nr: 1136970	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for anxiety disorder, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 10 percent rating for service-connected psychological disorder, described as anxiety disorder.


FINDINGS OF FACT

1.  Prior to January 1, 2009, the Veteran's anxiety disorder was manifested by once or twice weekly panic attacks, without persistent manifestations that interfered with occupational or social functioning.

2.  As of April 25, 2009, the Veteran's anxiety disorder has been manifested by anxiety, depression, and sleep impairment sufficient to produce inefficiency and intermittent difficulty in occupational and social functioning; without impairment to the extent of producing a sustained reduction of reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2009, the Veteran's anxiety disorder did not meet the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).

2.  From April 25, 2009, the Veteran's anxiety disorder has met the criteria for a disability rating of 30 percent, but not higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2007 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also informed the Veteran how effective dates are assigned and the type of evidence that affects the determination of effective dates.  In addition, in a July 2008 letter, the RO informed the Veteran of the rating criteria for mental disorders, including anxiety disorder.

The record shows that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration on the merits of the matter that the Board presently is addressing.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Anxiety Disorder

The Veteran is seeking a increased disability rating for his service-connected psychological disorder, described as anxiety disorder.  Service connection for a psychological disorder has been in effect since the Veteran's separation from service.

During service, the Veteran received treatment for intermittent tachycardia and chest pain.  Clinicians noted that the tachycardia and chest pain corresponded with emotional distress, and that there was no evidence of any underlying heart disorder.  Evaluating clinicians described the Veteran's condition as psychophysiologic reaction, cardiovascular disorder.  He was separated from service as a result of the disorder.  Soon after separation from service, he sought VA disability compensation.  In a January 1976 rating decision, the RO established service connection for psychophysiologic cardiovascular disorder.  The RO made service connection effective from the Veteran's separation from service, and assigned a disability rating of 10 percent.

In 1994, the Veteran requested an increased rating for his service-connected disability.  In 1995, he requested service connection for post-traumatic stress disorder (PTSD).  In a December 1995 rating decision, the RO denied an increased rating for psychophysiologic cardiovascular disorder, and denied service connection for PTSD.

In 1996, the Veteran requested an increased rating for his service-connected condition, consideration for VA pension benefits, and a total disability rating based on individual unemployability (TDIU).  In a June 1996 rating decision, the RO continued a 10 percent rating for psychophysiologic cardiovascular disorder, denied entitlement to pension, and denied a TDIU.

In October 2007, the Veteran requested an increased rating for his service-connected disability.  In a December 2007 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected psychological disorder.  The RO changed the description of the disorder to anxiety disorder, not otherwise specified.

In April 2009, the Veteran indicated that he was seeking an increased rating for his anxiety disorder.  He requested to be considered also for pension, if pension would be a greater benefit than disability compensation.  In October 2009, the RO granted pension effective from May 2009.  As the Veteran has expressed his desire for the greater benefit as between pension and disability compensation, his claim and appeal for an increased rating for the service-connected disability remain pending.

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods since the October 2007 claim for an increased rating.

The Rating Schedule provides for evaluating mental disorders, including anxiety disorder, under a General Rating Formula for Mental Disorders, as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In evaluating mental disorders, one factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale, published by the American Psychiatric Association (APA), reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the APA Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that symptoms, if present, are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after a family argument), with no more than slight impairment in social occupational, or school functioning (e.g. temporarily falling behind in school).  Scores ranging from 61 to 70 reflect some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

In addition to his mental disorder, the Veteran has physical disorders.  Records of VA treatment of the Veteran in 2007 to 2010 show treatment for hypertension and type 2 diabetes mellitus.

The Veteran had a VA psychological examination in November 2007.  He reported that he had not held employment since his 1975 discharge from service.  He stated that until recently he had been the caretaker for his mother.  He noted being in treatment for hypertension and diabetes.  He stated that he was not in treatment for a mental disorder.  He reported having increasing chest pains over the past several years.  He stated that one to two times per week he had panic attacks, with chest pain, rapid heartbeat, dizziness, and sweating.  He related that memory problems had arisen in the preceding year.  He did not report having any sleep impairment, delusions, or hallucinations.  He indicated that his chest pains were fairly well controlled by over-the-counter medication, and did not produce significant occupational or social impairment.  The examination report reflects that the Veteran did not contend that his unemployment was due to the effects of his mental disorder.

The examiner observed that the Veteran was oriented, with a normal affect and unremarkable speech.  The Veteran's recent memory was mildly impaired.  The examiner found that the Veteran had a good mood, unremarkable thought process and content, intact judgment, and good impulse control.  The examiner provided a diagnosis of anxiety disorder, not otherwise specified.  The examiner stated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The examiner assigned a GAF Score of 71.

In his January 2008 notice of disagreement, the Veteran indicated that his service-connected disorder is manifested by attacks of physical symptoms.  He stated that the pain he experiences during the attacks is severe enough to render him helpless for weeks at a time.  In his August 2008 substantive appeal, the Veteran wrote that he continued to experience chest pains, and that sometimes he was unable to function normally for several days or a week.  In a September 2008 statement, the Veteran stated that he experienced attacks of real, physical pain, and that he did not feel that the attacks were psychological.

The Veteran had about two weeks of VA inpatient mental health treatment in April and May 2009.  On admission, the Veteran indicated that, beginning after the late 2008 death of his mother, he lived with his brother and the brother's family.  He stated that he was in conflict with those relatives.  He reported feelings of depression, anger, and anxiety.  He related social isolation, self-neglect, not sleeping, low motivation, and low energy.  A treating psychiatrist observed that the Veteran had poor grooming and personal hygiene.  The psychiatrist found that the Veteran was oriented, with reduced alertness and slightly reduced concentration.  Psychomotor retardation was present.  There were no speech abnormalities, and there was good thought organization.  The Veteran's mood was depressed and his affect was blunted.  His recent memory was poor, while his remote memory was grossly intact.  His insight was good and his judgment was fair.  The Veteran did not report any delusional ideas, but he reported a recent history of atypical visual hallucinations.  The Veteran was started on psychotherapy and medications to address his depressive symptoms and impaired sleep.  The treating psychiatrist noted that the Veteran had a history of more than two decades of social isolation, amotivation, and limited functionality that could not be fully explained by the demands of being a caretaker for his mother.  The psychiatrist provided diagnoses of major depressive disorder, resolving adjustment disorder, anxiety disorder not otherwise specified, and bereavement.  The psychiatrist assigned GAF scores of 45 on admission and 54 on discharge.  Clinicians recommended continuing psychiatric medication after discharge from the hospital.

The claims file contains records of private mental health treatment of the Veteran in 2009.  He was seen for depression, sleep disturbance, and difficulty concentrating.  He participated in group therapy for depression.  Private primary care notes from 2009 show ongoing treatment for hypertension and diabetes, and contain notation of ongoing treatment, including medication, for depression.

The Veteran had another VA psychological examination in February 2011.  The Veteran reported he was discharged from service because of chest pains.  He stated that after service he experienced chest pains and anxiety on the job.  He indicated that because of anxiety, panic, and chest pains, he had not had recent employment.  He asserted that his unemployment is due to the effects of his mental disorder.  He stated that, prior to his 2009 hospitalization, he experienced depression most of the day, and experienced considerable anxiety.  After the hospitalization, he reported, medication for his anxiety and depressive symptoms continued to be prescribed.  He stated that since the hospitalization he had not experienced ongoing symptoms of anxiety and depression.  He reported that, at the time of the 2011 examination, he no longer isolated himself at home, and he engaged in more activities, including connecting with social support networks.  He indicated that he took psychiatric medication only occasionally, when he felt down.  He did not report having any panic attacks or sleep impairment.  There was no indication of delusions or hallucinations.  The examiner observed that the Veteran was oriented, with a normal affect, unremarkable speech, and unremarkable psychomotor activity.  The examiner found that the Veteran's thought process, thought content, judgment, and memory were normal.  The examiner provided a diagnosis of anxiety disorder, not otherwise specified.  The examiner stated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The examiner assigned a GAF score of 75.

The evidence indicates that the effects of Veteran's mental disorder have varied in extent over the period since his 2007 claim for an increased rating.  The evidence thus warrants different ratings for different periods.

In 2007, the Veteran reported having panic attacks one or two times a week.  He also reported some memory impairment.  The November 2007 psychological examination, however, indicated that, between panic attacks, the Veteran's mental disorder symptoms did not produce significant impairment.  The Veteran did not report sleep impairment.  The examiner did not observe mental or emotional symptoms that produced notable impairment.  The examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  For the period around the time of the 2007 examination, then, the preponderance of the evidence is against a rating higher than 10 percent.

The evidence indicates a period of increased mental disability during and around the time of the Veteran's inpatient treatment beginning April 25, 2009.  The inpatient treatment records reflect depressive symptoms in addition to ongoing anxiety symptoms.  The Veteran entered the hospital following difficulty with the family members with whom he lived.  There were reports of self-neglect, poor hygiene, sleep impairment, memory impairment, and isolation.  Clinicians employed medications to treat the symptoms.  A treating psychiatrist assigned GAF scores that reflect significant impairment in social and occupational functioning.  The use of medication continued after discharge from the hospital.  The evidence shows a period of impairment consistent with the criteria for a 30 percent rating.  However, the Veteran's functioning in areas such as thinking, mood, and social interactions were not described as so impaired as to be consistent with a 50 percent rating.  The evidence indicates that the level of impairment was increased for a period preceding the hospital treatment, and then reduced fairly soon afterward.  The evidence reasonably supports a 30 percent rating from January 2009 through the end of May 2009.

In the 2011 examination, the Veteran reported considerable improvement since the 2009 hospital treatment.  He no longer reported panic attacks, sleep impairment, or isolation.  The examiner did not find signs of significant impairment, and the examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Nevertheless, given the chronic nature of the service-connected psychiatric disorder, the Board finds that sustained improvement in the severity of this condition has not been demonstrated such as to warrant a reduction of the now assigned 30 percent rating..

The Board has considered whether the Veteran's anxiety disorder presents a disability picture that is exceptional or so unusual as to render impractical the application of the regular Rating Schedule standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide higher ratings for disability that is more severe than the disability currently shown by the evidence.  Thus, his disability picture is adequately contemplated by the rating schedule, and a schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.















ORDER

Prior to April 25, 2009, a disability rating higher than 10 percent for anxiety disorder is denied.

As of April 25, 2009, a 30 percent disability rating for anxiety disorder is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


